DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 22-26, 29-33, and 35-39, are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (2013/0344455) in view of Garrison (2002/0061492). 

Fig. 4 of Hull et al. clearly shows the first surface engagers 314 includes a first distal section and a first mesial section, with a notch therebetween; and the second surface engager 314 includes a second distal section and a second mesial section.  That is the surface engagers 314 each has a fork shape with a notch between two sections 314 (Fig. 4).  
Hull et al. fails to disclose the first and second distal sections and the first and second mesial sections each further include two portions, with a notch therebetween, as claimed.    
Garrison discloses a separator device comprising the first and second surface engagers 18.  Each surface engager 18 includes a first distal section and a first mesial section with a notch therebetween, and the first distal section further includes at least a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hull’s first and second distal section 314, first and second mesial sections, to each includes two portions i.e. fingers, with a notch therebetween, facing toward the gingival, as taught by Garrison in order to provide resilient fingers effectively clamping onto the tooth at the gingival.  

As to claim 23, Hull shows the first surface engager 514/512d comprises a first overmold (at 512d) of resin over the first elastic body and the second elastic body, and the second surface engager 514/512d comprises a second overmold of resin (at 512d) over the first elastic body and the second elastic body (paragraph 80).  
As to claim 24, Hull shows the first elastic body 512b is arcuate, and the second elastic body 512c is arcuate.  As to claim 25, the first elastic body and the second elastic body are concentric (Fig. 7).  As to claim 26, Hull et al. discloses the first elastic body comprises a nickel titanium alloy, and the second elastic body comprises a nickel titanium alloy (paragraph 68).  
As to claim 29, Fig. 4 of Hull et al. clearly shows the first surface engagers 314 includes a first distal section and a first mesial section, with a notch therebetween; and the second surface engager 314 includes a second distal section and a second mesial section.  That is the surface engagers 314 each has a fork shape with a notch between two sections 314 (Fig. 4).  Each notch extends from a first side to an opposite second 
As to claims 32-33, Garrison shows the first and second surface engagers 18 having at least a first concavity 20 and a second concavity 20, respectively; the concavities 20 facing each other for engaging forceps to separate the clamp, and extend a distance away from occlusal surfaces of the teeth in a direction away from gingival (Fig. 2; paragraphs 17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hull et al. by including such concavities to the surface engagers as taught by Garrison in order to effectively separate the surface engagers using forceps. 

Regarding claim 39, Hull et al. discloses a separator device 510 for separating teeth, comprising: a first elastic body 512b having a first end and an opposed second end spaced from the first end of the first elastic body; a second elastic body 512c having a first end and an opposed second end spaced from the first end of the second elastic body (Fig. 7; paragraph 80).  The separator device 510 further comprises a first surface engager 514 connected to the first end of the first elastic body and to the first end of the second elastic body; and a second surface engager 514 connected to the second end of the first elastic body and to the second end of the second elastic body (Fig. 7; paragraph 80).  That is, Fig. 7 shows two surface engagers 514, one connected 
Fig. 4 of Hull et al. clearly shows the first surface engager 314 includes a first distal section and a first mesial section, with a notch therebetween.  That is the surface engager 314 has a fork shape with a notch between two sections 314 (Fig. 4).  
Hull et al. fails to disclose the first distal section 314 including a first portion and a second portion with a notch therebetween.  
Garrison discloses a separator device comprising the first and second surface engagers 18.  The first surface engager 18 includes a first distal section and a first mesial section with a notch therebetween, and the first distal section further includes at least a first portion and a second portion (fingers 24) with a notch therebetween (Fig. 2).  The notch/fingers 24 face toward gingival when positioned to separate teeth (“fingers 24 define a curve 36 … along the gum line” - paragraph 18).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hull’s first distal section 314 to include a first portion and a second portion, i.e. fingers, with a notch therebetween, facing toward the gingival, as taught by Garrison in order to provide resilient fingers effectively clamping onto the tooth at the gingival.  

Response to Arguments
5.	Applicant's arguments regarding the claim amendments have been fully considered and are persuasive as having overcome the 35 U.S.C. 102 ground(s) of 
Hull et al. fails to disclose the first and second distal sections and the first and second mesial sections each further include two portions, with a notch facing gingival therebetween, as claimed.    
Garrison discloses a separator device comprising the first and second surface engagers 18.  Each surface engager 18 includes a first distal section and a first mesial section with a notch therebetween, and the first distal section further includes at least a first portion and a second portion (fingers 24) with a notch therebetween (Fig. 2).  All notch/fingers 24 face toward gingival when positioned to separate teeth (“fingers 24 define a curve 36 … along the gum line” - paragraph 18).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hull’s first and second distal section 314, first and second mesial sections, to each includes two portions i.e. fingers, with a notch therebetween, facing toward the gingival, as taught by Garrison in order to provide resilient fingers effectively clamping onto the tooth at the gingival.  

Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772